DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s amendment, filed 08/17/2021, has been entered.
Claims 92-102 are pending.

Election/Restrictions
Applicant’s election of ischemic stroke as the CHD risk and specific method with administration of maximum tolerated dose of statin therapy in the reply filed on 08/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 95 and 96 have withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 92-94 and 97-102 are currently under examination as it reads on a method for treating a high hypercholesterolemia comprising administering an anti-PCSK9 antibody to a high cardiovascular risk patient.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 92, 94, 97, 98, 100, 102 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (Lancet 2012, 380:29-36 cited in IDS; see entire document).
Stein et al. taught a method of treating hypercholesterolemia in patient with high cardiovascular risk with the mAb to PCSK9, REGN727/SAR236553 (aka, alirocumab) (see, e.g., Table 1).  The patient had LDL-C conentrations of 2.6 mmol/L which is equivalent to 100 mg/dL despite being on statin (see Method, Study design and patients).  The patients received 150 mg every 2 weeks via subcutaneous administration (see Figure 1).    Moreover, Stein disclosed that the patients received a stable daily statin throughout the study (see page 30, right column second paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 93, 99, 101 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (Lancet 2012, 380:29-36; cited in IDS) in view of Chan et al. (US 2013/0064825 A1; cited in IDS).
The teachings of Stein et al. have been discussed above.
Stein et al. does not teach ischemic stroke as a CHD risk or using an autoinjector delivery device.  However, it would have been obvious to one of ordinary skill in the art to apply the method taught by Stein to patient with history of ischemic stroke because ischemic stroke was a well-known CHD risk in patients being treated for hypercholesterolemia by another anti-PCSK9 antibody as taught by Chan et al. (see, e.g., 0004, 0024).  Furthermore, one of ordinary skill in the art would have been motivated to treat patients with high LDL-C and history of stroke given that Stein taught that 40% of patients already had CAD despite their young agent given the high LDL-C levels (see page 35, left column, second paragraph).

Lastly, Stein et al. did not teach maintaining or discontinuing 75 mg dose depending on the patient’s LDL-C measured after five or more doses.  However, it is noted that determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage of the antibody in the therapy could be adjusted to achieve optimum therapeutic efficacy.  For example, Chan taught that “refinement of the appropriate dosage is routinely made by those of ordinary skill in the art and is within the ambit of tasks routinely performed by them. In certain embodiments, appropriate dosages can be ascertained through use of appropriate dose-response data. In some embodiments, the amount and frequency of administration can take into account the desired cholesterol level (serum and/or total) to be obtained and the subject's present cholesterol 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, was made as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely 

Claims 92-94 and 97-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-16 of U.S. Patent No. 8,357,371 and claims 1, 4-10 of U.S. Patent 9,550,837 in view of Stein et al. (Lancet 2012, 380:29-36) and Chan et al (US 2013/0064825 A1).
Both the patented claims and the pending claims of the present application are directed to a method treating hypercholesterolemia comprising administering a PCSK9 specific antibody.  The patented claims uses the same or nearly the same anti-PCSK9 antibody as the antibody recited in the pending claims of the present application, i.e., SEQ ID NOs: 76, 78, 80, 84, 86 and 88 of the patented claims are identical to SEQ ID NOs: 2, 3,4, 7, 8 and 10 of the present claims.  Moreover, the patented claims taught that the patient is on statin regiment prior to PCSK9 antibody treatment; such teaching implies that the patient exhibits inadequate control of cholesterol despite being on statin therapy.
The difference between the present claims and the patented claims can be rendered obvious by the teachings of Stein et al. and Chan et al. as discussed in above 102 and 103 Rejections (see supra).  Therefore, the present claim and the patented claims anticipate and/or render obvious of each other.
Applicant’s argument and Examiner’s rebuttal are essentially same as above.  The rejection is maintained.

provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of copending Applications in view of Chan et al. (US 2013/0064825 A1): 
Co-pending Application USSN 
Claims
13/611,405
1-10, 12-27
13/964,159
28-33
13/982,373
30-33, 35-55
14/290,462
1-46
14/290,544
1-39
14/511,975
1-58
14/539,199
1-19, 39-46, 51-57
14/621,000
13-26, 31-35
14/657,186
1-61


Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim and the co-pending claims listed above are both directed to a method of lowering LDL-C comprising administering a PCSK9 inhibitor.  
Both the co-pending claims and the claims of the present application are directed to a method treating hypercholesterolemia comprising administering the same or nearly the same anti-PCSK9 antibody.  The difference between the present claims and the co-pending claims can be rendered obvious by the teachings of Stein et al. and Chan et al. as discussed in above 102 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s argument and Examiner’s rebuttal are essentially same as above.  The rejection is maintained.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.